DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAUSCHER et al (US 2010/0235655) in view of CHEN et al (US 2007/0264983).
Regarding claim 1, TAUSHCER discloses a computing system (abstract) comprising: a switch 114, 214, 314 having a first input, a second input, and an output (Figure 1-3; paragraph 17, 18, 24, 32); a first channel connecting the first input to a first host controller, the first host controller to transfer data at a first speed (); a second 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses furthering including a Power Delivery (PD) controller associated with the port, the line selector to determine the type of the electronic device connected to the port based on a signal from the PD controller (Figure 1-3; power supply controller).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the port is 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the output is a first output and the port is a first port, further including a fourth channel connecting a second output of the multiplexer and a second port (Figure 1-3; paragraph 17, 18, 24).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the second port is a same type of port as the first port (paragraph 15-18; USB ports). 
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the first port is coupled to a first panel located on a first side of a chassis of the computing system, and the second port is coupled to a second panel located on a second side of the chassis of the computing system different than the first side (paragraph 15-18; connection of devices outside of the system are considered intended use and therefore not given patentable weight).
Regarding claim 7, TAUSHER discloses a computing system (abstract) comprising: an input/output (I/O) port to receive a connector of an electronic device (Figure 1-3; paragraph 17, 18, 24, 32); a chipset with a first host controller capable of transferring data at a first speed and a second host controller capable of transferring data at a second speed faster than the first speed ()Figure 1-3; paragraph 17, 18, 24, 32; and a switch system to selectively connect the I/O port to the first host controller or 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the multiplexer system includes a multiplexer and a line selector to selectively configure the multiplexer to electrically couple the I/O port to the first host controller or the second host controller (paragraph 17-20; 29-33). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the line selector is to configure the multiplexer based on a type of the electronic device connected to the I/O port (paragraph 17-20; 29-33).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses further including a Power Delivery (PD) controller associated with the I/O port, the PD controller to 
Regarding claim 12, TAUSHER discloses a non-transitory machine readable storage medium (abstract) comprising instructions that, when executed, cause at least one machine to at least: determine a type of a device connected to an input/output (I/O) port on a computing system, the computing system including a switch disposed between the I/O port and a chipset having a first host controller and a second host controller, the second host controller to communicate at a higher speed than the first host controller; and selectively configure the multiplexer to connect the I/O port to the first host controller or the second host controller based on the type of the device (Figure 4A-6; paragraph 17-20; 29-33; dynamic selection of USB host controller based on determined functionality of a connected device).  However, TAUSHER does not expressly disclose wherein the switch is a multiplexer.  In a similar field of endeavor, CHEN disclose wherein the switch is a multiplexer (Figure 10; paragraph 34).  Therefore it would have been obvious to a person of ordinary skill in the art to modify TAUSHER to include the teachings of CHEN, since the use of multiplexers to enable functions based on a selection is well known and conventional in the arts and would allow switching based on known circuitry.  Furthermore as both inventions are analogous, such a modification would provide switching based on those taught by CHEN.

Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the 
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the instructions, when executed, cause the machine to determine if the second host controller is connected to another device and, if so, configure the multiplexer to connect the I/O port to the first host controller (paragraph 17-20; 29-33).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the instructions, when executed, cause the machine to configure the multiplexer based on a priority level of the device (paragraph 17-20; 29-33).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAUSCHER et al (US 2010/0235655) in view of CHEN et al (US 2007/0264983) and further in view of MacGREGOR (US 3,826,872).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAUSCHER and CHEN does not expressly disclose wherein the line selector includes a jumper switch to enable a user to manually select a configuration for the multiplexer.  In a similar field of endeavor, MacGregor discloses wherein the line selector includes a jumper switch to enable a user to manually select a configuration for the multiplexer (Figure 2, 3J; col. 2, line 17-56; col. 3, line 29-32).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAUSCHER and CHEN to include the teachings of MacGREGOR, since MacGREGOR states that such a modification can be used to configure data routing based on selected mode of a device.
Conclusion





	Regarding claim 12, TAUSHER discloses 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624